DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “an ultrasonic blade” in lines 2-3 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “ultrasonic blade” in line 1 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “ultrasonic blade” in line 1 of the claim.
Regarding claim 4, the claim recites the limitation “a desired minimum temperature” in lines 2-3 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “desired temperature” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “desired temperature” in claim 1.
Regarding claim 8, the claim recites the limitation “an ultrasonic blade” in line 7 and “an ultrasonic waveguide” in line 8 which renders the claim indefinite because it is unclear whether these are different or the same as the previously recited “ultrasonic blade” and “ultrasonic waveguide” in line 3 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “ultrasonic blade” and “ultrasonic waveguide” in line 3 of the claim.
Regarding claim 18, the claim is rejected as being indefinite under substantially similar rationale as that applied to claim 4 above.
Claim 21 recites the limitation "the minimum temperature" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-7, 9-14 and 19-21 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 20130282003) (“Messerly”) (Cited in IDS) in view of Boukhny et al. (US 20050228425) (“Boukhny”).
Regarding claim 1, Messerly teaches a method of controlling a temperature of an ultrasonic blade (see [0452], Fig. 75), the method comprising: applying a power level (see power levels, [0259] and [0450]) to an ultrasonic transducer (see transducer 50, Figs. 2 and 11) to achieve a desired temperature (see sufficient heat flux into the blade to indicate separation and blade contacting clamp arm pad, [0320]) of an ultrasonic 
Messerly further teaches actual resonant frequency is correlated to an actual temperature (thermal condition) of the ultrasonic blade (see [0256], [0320], [0322]-[0323], and [0452]), "monitored resonant frequency" is being considered as the actual resonant frequency), wherein the actual resonant frequency is correlated to an actual temperature of the ultrasonic blade (see [0452]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inferred a specific temperature from the resonant frequency, since it is held that when the general conditions of a claim are disclosed, discovering the optimum/workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that correlating the resonant frequencies to specific temperatures would have had the predictable result of determining when the blade has reached a temperature indicative of separation and sealing of tissue. However, Messerly fails to teach comparing the inferred temperature 
Boukhny teaches a method for controlling power to an ultrasonic instrument (see ultrasonic handpiece 112, Fig. 2) including establishing a threshold temperature, and adjusting the power delivered to the handpiece as necessary based on whether an estimated temperature exceeds the threshold or exceeds the threshold by a predetermined amount, the adjusting including decreasing power if the estimated temperature exceeds the threshold and increasing or maintaining power if the estimated temperature is below the threshold (see [0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by Messerly to compared the inferred temperature of the ultrasonic blade to a predetermined temperature and adjusting the power level to the ultrasonic transducer based on the comparison in light of Boukhny, the motivation being to provide the predictable result of providing the desired temperature of the ultrasonic blade to the tissue for performing dissection and/or sealing, and avoiding overheating of the ultrasonic blade (see Boukhny [0074]-[0075]).
Regarding claim 2, Messerly in view of Boukhny further teaches measuring a phase angle between the voltage Vg(t) signal and the current Ig(t) signal applied to the ultrasonic transducer, and wherein inferring the temperature of the ultrasonic blade based on a voltage Vg(t) signal and a current Ig(t) signal applied to the ultrasonic transducer comprises inferring the temperature of the ultrasonic blade based on the phase angle between the voltage Vg(t) signal and the current Ig(t) signal applied to the 
Regarding claim 3, Messerly in view of Boukhny further teaches measuring an impedance Zg(t) equal to a ratio of the voltage Vg(t) signal to the current Ig(t) signal applied to the ultrasonic transducer, and wherein inferring the temperature of the ultrasonic blade based on a voltage Vg(t) signal and a current Ig(t) signal applied to the ultrasonic transducer comprises inferring the temperature of the ultrasonic blade based on the impedance Zg(t) equal to the ratio of the voltage Vg(t) signal to the current 1g(t) signal applied to the ultrasonic transducer (see Messerly [0452] using impedance as the alternative in light of the obviousness rationale above, impedance mathematically being a ratio of voltage and current).
Regarding claims 4-7, Messerly in view of Boukhny teaches similar limitations as discussed above in the rejection of claim 1 in light of the treatment purpose of Messerly being to cut and coagulate tissue (see Messerly Title, [0191], and [0445]).
Regarding claims 8-22, Messerly in view of Boukhny teaches similar limitations as discussed above in the rejections of claim 1-7 with Messerly further teaching a generator (see generator 30, Fig. 1) having a control circuit/processor (see Messerly [0264]) and non-transitory memory comprising instructions for the processor (see Messerly [0265] and [0284]-[0285]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 and 16-17 of copending Application No. 16/144335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both define the same general inventive concept of a method/surgical instrument/generator comprising controlling a temperature of an ultrasonic blade, providing a power level to an ultrasonic transducer coupled to an ultrasonic blade, inferring the temperature of the ultrasonic blade based on voltage and current signals applied to the ultrasonic transducer, and controlling the power level based on the inferred temperature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794